Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.
Applicant makes arguments to the “goal” of Michalkas, which is completely irrelevant, it is a 102 rejection and when the same features are shown the “goal” of the reference versus some unclaimed goals or features of the application are irrelevant. 
Applicant then argues that the position is somehow plotted without being calculated, wherein different angle and center points are shown in the reference as being used to find and plot the relative locations of the vehicles.
Finally applicant argues the communications, which is only claimed as “capable of” this type of communications, and V2V is clearly capable of communicating the claimed limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 6-10 and .13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalakis (US 2018/0218606).
1.    Michalakis discloses a short-range communication system, comprising:
an image capturing module adapted for capturing a first image comprising a first target, a first identification code of the first target, and at least a portion of a second target;
[0032-0034, cameras may be used to capture markers on surrounding vehicles, and 0044 discloses detecting at least a second marker]
a processing unit adapted for calculating a relative position between the first target and the second target based on the first image; [0019, the relative position of all detected vehicles may be plotted on a grid]
a wireless communication module adapted for communicating with the first target according to the first identification code to output the relative position to the first target,  receiving a second identification code of the second target from the first target, and communicating with the second target according to the second identification code. [0037, V2V]

2.    The short-range communication system of claim 1, wherein the first target obtains the second identification code in a second image comprising the second target according to the relative position. [0033, the image may be obtained all from a signal image or from multiple images]




6.    The short-range communication system of claim 1, wherein the first identification code and the second identification code are license plate numbers. [0021, 0063, the scanned date may indicated license plate numbers]

7.    The short-range communication system of claim 1, wherein the wireless communication module communicates with at least one of the first target and the second target via Vehicle to Vehicle (V2V) communication or Ultra-wideband (UWB). [0037, 0065 V2V]

8.    A short-range communication method, comprising the steps of:
capturing, by an image capturing module, a first image comprising a first target, a first identification code of the first target, and at least a portion of the second target; [0032-0034, cameras may be used to capture markers on surrounding vehicles, and 0044 discloses detecting at least a second marker]
calculating, by a processing unit, a relative position between the first target and the second target based on the first image; [0019, the relative position of all detected vehicles may be plotted on a grid]

receiving, by the wireless communication module, a second identification code of the second target from the first target, and communicating with the second target according to the second identification code. [0037, V2V]

9.    The short-range communication method of claim 8, wherein the first target obtains the second identification code in a second image comprising the second target according to the relative position. [0033, the image may be obtained all from a signal image or from multiple images]

10.    The short-range communication method of claim 8, the method of calculating the relative position between the first target and the second target based on the first image further comprising:
obtaining, by the processing unit, a first location of the first target and a second location of the second target based on the first image, and
calculating, by the processing unit, the relative position according to the first location and the second location. [0033, the image may be obtained all from a signal image or from multiple images]




14.    The short-range communication method of claim 8, wherein the wireless communication module communicates with at least one of the first target and the second  target via Vehicle to Vehicle (V2V) communication or Ultra-wideband (UWB). [0037]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis (US 2018/0218606) in view  of Sahaguet (US 2009/0303036)
4. Michalakis discloses the short-range communication system of claim 1, wherein the wireless communication module further outputs a communication to at least one of the first target and the second target through a predetermined communication channel, and exchanges multimedia data with at least one of the first target and the second target through another communication channel which is unused from at least one of the first target and the second target [0029, 0037-0038], but does not expressly disclose using request for the communications.  Sahuguet disclosed an analogous system for communicating media short range wherein a request and response communication is used to initiate transfer communications. [0060-0061]  Therefore it would have been obvious to one or ordinary skill in the art at the time of filing to use a request and response for communications to ensure that no unneeded signaling was used causing wasted bandwidth, bandwidth being limited in a mobile environment. 
11.   Michalakis discloses the short-range communication method of claim 8, further comprising:
outputting, by the wireless communication module, a communication to at least one of the first target and the second target through a predetermined communication channel, and exchanging, by the wireless communication module, multimedia data with at least one of the first target and the second target through another communication channel which is unused. [0029, 0037-0038], but does not expressly disclose using request for the communications and receiving a confirmation request from at least one of the first target and the second target. Sahuguet .

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalakis (US 2018/0218606) in view  of Sahaguet (US 2009/0303036) further in view of Philips (US 2012/117193)

5.    the combination discloses the short-range communication system of claim 4, but does not disclose ignoring a low strength signal.   Philips discloses wherein at least one of the first target and the second target ignores the communication request when a signal strength of the communication request is less than a predetermined threshold. [Phillips 0047, wherein the threshold is the closest distance, which is to say the device that has a stronger RSSI than the other devices, further it must be within the range and thus the inherent communications threshold]  Therefore it would have been obvious at the time of filing to ignore signals below a threshold as devices at or almost out of range tend to have poor signaling and dropped channels compared to closer devices. 
12.    the combination discloses the short-range communication system of claim 11, but does not disclose ignoring a low strength signal.   Philips discloses wherein at least one of the first target and the second target ignores the communication request when a signal strength of the communication request is less than a predetermined threshold. [Phillips 0047, wherein the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/Primary Examiner, Art Unit 2648